DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-20 are pending.  Applicant’s previous election of Group I, and the following species, corresponding to claims 1, 5-6, 8-13 still applies and claims 7, 14-30 remain withdrawn.  However, claims 7 and 14-16 are rejoined as explained below.

    PNG
    media_image1.png
    188
    638
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/21 has been entered.
EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Chad Rink on 05/05/21.
Note: Claims 7 and 14-16, previously withdrawn from consideration under 27 CFR 1.142, are currently rejoined as explained below.
The application has been amended as follows: 
Please amend claims 1, 12, and 14 as indicated in the attached claim amendment, and please cancel claims 17-20 as indicated in the attached claim amendment.
Election of Species
The previous election of species requirement of 05/18/20 is hereby withdrawn (and claim(s) 7 is/are rejoined) because the originally elected species were found to be allowable for the reasons set forth below.  Upon determining that the elected species were allowable, consideration was extended to the full claimed scope (i.e., all the various non-elected species as claimed) and those species were also found to be allowable for the same reasons set forth below.  See MPEP 803.02.  “Should the examiner determine that the elected species is allowable, the examination of the Markush-type claim will be extended. … The examination will be extended to the extent necessary to determine patentability of the Markush-type claim.”
All species within the allowed claims (see below) have been examined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In light of the above examiner’s amendment, the prior art does not disclose or suggest the subject matter of claim(s) 1.  The closest prior art is Bae1 (U.S. 2015/0159044), which does not disclose, teach or suggest, explicitly or inherently hard coat layer as recited in claim(s) 1.  No other prior art references, considered alone or in combination with Bae1, disclose or suggest the limitations of claim(s) 1, explicitly or inherently.  
Bae1 also does not disclose the particular ratio of Formula I and II as claimed, which is especially relevant in light of the data in the present application (especially the Declarations of 10/28/20) which compares ratio values just inside the claimed range to comparative values just outside the claimed range to show that the claimed ratio of Formula I and II results in markedly improved properties (e.g., heat resistance), which properties are not suggested by the prior art.  Therefore, the data in the present Application establishes unexpected or surprising results over the prior art that are commensurate in scope with claim(s) 1.
The references cited in the corresponding foreign/PCT application(s) and the parent Application have been considered as part of the prior art discussed above.  
Based on the above, claims 1 and 5-13 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Restrictions/Rejoinder
The restriction requirement as set forth in the Office action mailed on 05/18/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of 05/18/20 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14-16 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowed claim(s) 1 and therefore are allowable over the prior art for the same reasons set forth above.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787